Citation Nr: 1132984	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  06-08 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel





INTRODUCTION

The Veteran had active military service from February 1973 to January 1979.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied the benefits sought on appeal.

In April 2008, the Veteran testified during a personal hearing at the RO.  A transcript of that hearing is of record.

The Board notes that the Veteran also perfected an appeal as to the RO's April 2005 denial of his claim for service connection for posttraumatic stress disorder (PTSD).  However, in a signed statement, dated on April 16, 2008, the Veteran withdrew that claim from appellate status and said that he wished to continue with his remaining issues.  The transcript of the Veteran's April 2008 RO hearing also reflects his request to withdraw that issue from appellate status (see hearing transcript at page 1).  Thus, the July 2008 Supplemental Statement of the Case (SSOC) addresses only the remaining issues on appeal, and the matter of service connection for PTSD was not certified to the Board in November 2008.  However, in a March 2010 written statement, the Veteran's representative appears to have erroneously included a claim for service connection for PTSD among the matters at issue.  Nevertheless, the Board is satisfied that the Veteran expressly withdrew his claim for entitlement to service connection for PTSD and that the issues as presently characterized on the title page most accurately represent the current status of his case.

In April 2010, the Board remanded this appeal for further development to the RO via the Appeals Management Center (AMC) in Washington, DC.  The development has been completed and the case has now been returned to the Board.

In March 2006, VA received the Veteran's Substantive Appeal (on VA Form 9) concerning the denial of his claim for service connection for hypertension.  However, a subsequent August 2010 rating decision granted the claim and, to date, he has not appealed either the initial disability rating or effective date assigned.  Therefore, that claim has been resolved and is not currently before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).  See, too, 38 C.F.R. § 20.200 (2010).


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder was not manifested during his active military service, is not shown to be causally or etiologically related to his active service, and is not shown to have manifested to a degree of 10 percent or more within one year from the date of separation from the military.

2.  The Veteran's asthma was not manifested during his active military service, and is not shown to be causally or etiologically related to his active military service.


CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disorder is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  Service connection for asthma is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in January 2005 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, and an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  This letter was provided prior to the initial April 2005 RO adjudication of his claims.  

While the notice provided did not include any information concerning the evaluations or the effective dates that could be assigned should service connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this decision affirms the RO's denials, the Veteran is not prejudiced by the failure of the RO to provide him with the information.  

For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs and post-service VA and private treatment records have been obtained.  He was afforded the opportunity for a personal RO hearing.  The Veteran's claims file does not contain any indication that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA), and therefore the Board does not need to make an attempt to get these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The Board notes that VA examinations have not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is: (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder or persistent or recurrent symptoms of a disorder may be associated with the Veteran's military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  Here, the Board finds that the evidence, which reveals that the Veteran did not have these disorders during his active military service and does not reflect competent evidence showing a nexus between his military service and the disorders at issue, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  As the Veteran's service and post-service treatment records provide no basis to grant these claims, and in fact provide evidence against these claims, and the Board does not find that the Veteran to be a credible historian with respect to the onset of his depression and asthma, the Board finds no basis for a VA examination or medical opinion to be obtained.  Id.

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, the outcomes of these claims hinge on what occurred, or more precisely, what did not occur, during the Veteran's active military service.  In the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disabilities would in essence place the examining physician in the role of a fact finder.  This is the Board's responsibility.  In other words, any medical opinion that provided a nexus between the Veteran's claimed disabilities and his military service would necessarily be based solely on the Veteran's uncorroborated assertions regarding what occurred during his active military service.  The United States Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised on an unsubstantiated account of a claimant is of no probative value.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 61 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected.).  The holding in Charles was clearly predicated on the existence of evidence of both in-service incurrence and of a current diagnosis.  16 Vet. App. at 374-75.  Simply stated, referral of these claims for an examination or obtainment of a medical opinion under the circumstances here presented would be a useless act.  Id.  The duty to assist is also not invoked, even under the Charles case, where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Id; see also 38 U.S.C.A. § 5103(a)(2).

The Board is also satisfied as to substantial compliance with its April 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included providing the Veteran with the appropriate release form (VA Form 21-4142) to obtain his confidential records from his private physician.  The Veteran, however, did not return the release forms, and all other evidence that he has indicated as relevant to his claims has been obtained.  The Remand directives also included obtaining the Veteran's recent VA treatment records, which have been associated with the claims file. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Service Connection

Service connection may be granted if the evidence demonstrates that a current disorder resulted from an injury or disease that was incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Stated somewhat differently, to establish entitlement to service connection, there must be: (1) a medical diagnosis of a current disorder; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disorder.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Certain chronic diseases, including psychoses, may be presumed to have been incurred or aggravated during the military service if they become disabling to a compensable degree within one year of separation from the active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

So, service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  
 
Direct service connection generally requires evidence of a current disorder with a relationship or connection to an injury or disease or some other manifestation of the disorder during the active military service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service-connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic during his active military service or, if not chronic, that was seen during his active military service with continuity of symptomatology demonstrated subsequent to the military discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  For the showing of a chronic disease during the military, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service-connected if all the evidence, including relevant service records, establishes that the disorder was incurred during the active military service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

As explained, the first and indeed perhaps most fundamental requirement for any service connection claim is there must be competent evidence of the existence of the currently claimed disorder.  See Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Service connection presupposes a current diagnosis of the disorder claimed, to at least confirm the veteran has it.  Without this minimum level of proof, there is no valid claim.).

Here, the Veteran has the required current diagnoses.  Specifically, the Veteran was diagnosed with major depression in July 2010 by the VA Medical Center (VAMC).  In February 2005, the Veteran was diagnosed with asthma by a private physician from the Taylorville Family Medicine practice.  Therefore, for purposes of establishing service connection, the Veteran has the requisite current diagnoses.
Thus, the determinative issue is whether the Veteran's asthma and acquired psychiatric disorder are attributable to his active military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."). See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In this regard, the Veteran's STRs are unremarkable for any complaint, diagnosis of, or treatment for depression, psychiatric counseling, disciplinary actions, alcohol or drug abuse, or suicidal ideation.  The Veteran's STRs are also unremarkable for any complaint, diagnosis of, or treatment for asthma or other respiratory problems.  At his military separation examination, his health was reported as normal.  His military service ended in January 1979.

Post service, the Veteran was treated by the VA Medical Center (VAMC) and private physicians for these disorders beginning in February 2001.  The Veteran left the military service in January 1979 and there are no documented complaints of symptoms until over 20 years later.  This intervening lapse of so many years between his separation from military service and the first documented manifestations of these disorders are probative evidence against his claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disorder).

The Veteran's contentions notwithstanding, none of the VA or private physicians who have evaluated and examined him, or anyone else for that matter, have attributed the disorders currently on appeal to his active military service.  Therefore, based on the evidence of record, the Veteran's asthma and acquired psychiatric disorder were not manifested during his active military service and have not been shown to be causally or etiologically related to his active military service.  

In addition to the medical evidence, the Board has considered the Veteran's lay statements, including testimony presented at a personal hearing.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury in the military.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but also extends to the first two.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he developed his current asthma and psychiatric disorder during his active military service, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of these disorders to be credible, since his STRs make no reference to these disorders, and since the Veteran was first treated for these disorders in 2001, more than 20 years after his separation from the active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  In this regard, the Board further notes that VA records from May 2006 reflect that the Veteran specifically denied having had any exposure to "bad trauma" during service, which the Board finds quite significant given the fact that he testified in April 2008 that his depression began in service when he was involved in a dangerous mission in Germany, and again later in service, when he was traumatized by a Master Sergeant at the Aberdeen Proving Grounds.  Similarly, although the Veteran also testified in April 2008 that his asthma began in service and continued thereafter to the present, in a private medical record dated in June 2003, he merely stated that he had had this condition before, not that it had been continuing for more than 20 years.  

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to lack credibility because they are inconsistent with other statements from the Veteran and the other evidence of record, which fails to show a related injury or disease during his active military service and which fails to show that the Veteran was treated for these disorders shortly after his military discharge.

Also, since there is no indication of a psychosis within the one year presumptive period after the Veteran's military service ended in 1979, he is not entitled to application of the special presumptive provisions that might otherwise warrant granting his claim for service connection.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For these reasons and bases, the Board places greater probative value on the medical evidence, which shows that the Veteran's asthma and acquired psychiatric disorder are unrelated to his active military service, than the Veteran's own statements in support of his claims.  Consequently, the Board finds that the preponderance of the evidence is against the Veteran's claims.  As the preponderance of the evidence is against his claims, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeals are denied.


ORDER

The claim for service connection for an acquired psychiatric disorder is denied.

The claim for service connection for asthma is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


